 
EXHIBIT 10.1


FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT




THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Fifth Amendment”) is
executed and entered into this 30th day of January, 2009 by and between CTI
Industries Corporation, an Illinois corporation and CTI Helium, Inc., an
Illinois corporation (collectively the “Borrower”) and RBS Citizens, N.A.,
successor  by merger to Charter One Bank, N.A., a national banking association
(“Bank”) and amends, as of the effective date hereof, the Loan and Security
Agreement between the parties dated February 1, 2006, as amended by the First
Amendment to Loan and Security Agreement dated June, 2006, the Second Amendment
to Loan and Security Agreement dated December 6, 2006, the Third Amendment to
Loan and Security Agreement dated November 13, 2007, and the Fourth Amendment to
Loan and Security Agreement dated April 15, 2008 (collectively the “Loan
Agreement”).  Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Loan Agreement.


For and in consideration of the mutual covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Loan Agreement is hereby amended as
follows:


1.           The definition of “Applicable Margin” in Section 1.1 of the Loan
Agreement shall be amended in it entirety to read as follows:


 
 
 
     “Applicable Margin” shall mean the rate per annum added to the Base Rate to
determine the Revolving Interest Rate, Term Interest Rate and Mortgage Interest
Rate, as determined by the ratio of Senior Debt to consolidated EBITDA of the
Borrower and its Subsidiaries for the twelve month period ending as of the end
of the prior fiscal quarter, effective as of any Interest Rate Change Date, as
set forth below:

 

 
Ratio of Senior
     
Debt to EBITDA
Applicable Margin
     
 
   
Greater than or equal to 4.00
1.50%
   
to 1.00
 
     
 
   
Greater than or equal to 3.50
1.25%
   
to 1.00; less than 4.00 to 1.00
 
     
 
   
Greater than or equal to 3.25
1.00%
   
to 1.00; less than 3.50 to 1.00
 
     
 
   
Greater than or equal to 2.75
0.75%
   
to 1.00; less than 3.25 to 1.00
 
     
 
   
Less than 2.75 to 1.00
0.50%.
 

 
 
 

--------------------------------------------------------------------------------

 
 
2.           The definition of “Letter of Credit Rate” in Section 1.1 of the
Loan Agreement shall be amended in its entirety to read as follows:
 
          “Letter of Credit Rate” shall mean the per annum rate as determined by
the ratio of the Senior Debt to the consolidated EBITDA of the Borrower and its
Subsidiaries for the twelve month period ending as to the end of the fiscal
quarter most recently ended at the time of the issuance of a Letter of Credit,
as set forth below:
 

 
Ratio of Senior
     
Debt to EBITDA
Letter of Credit Rate
           
Greater than or equal to 4.00
2.50%
   
to 1.00
 
     
 
   
Greater than or equal to 3.50
2.25%
   
to 1.00; less than 4.00 to 1.00
 
     
 
   
Less than 3.50 to 1.00
2.00%
 

 
3.           The definition of “Non-Utilization Fee Rate” in Section 1.1 of the
Loan Agreement shall be amended in its entirety to read as follows:


 
       “Non-Utilization Fee Rate” shall mean the per annum rate as determined by
the ratio of the Senior Debt to the consolidated EBITDA of the Borrower and its
Subsidiaries for the twelve month period ending as of the end of the prior
fiscal quarter, as set forth below:

 

 
Ratio of Senior
     
Debt to EBITDA
Non-Utilization Fee Rate
     
 
   
Greater than or equal to 4.00
0.50%
 
 
to 1.00
 
 
   
 
   
Greater than or equal to 3.50
0.35%
   
to 1.00; less than 4.00 to 1.00
 
     
 
   
Less than 3.50 to 1.00
0.25%
 

 
4.           The definition of “Revolving Loan Maturity Date” as set forth in
Section 1.1 of the Loan Agreement shall be amended in its entirety to read as
follows:


“Revolving Loan Maturity Date” shall mean January 31, 2010, unless extended by
the Bank pursuant to any modification , extension or renewal note executed by
the Borrower and accepted by the Bank in its sole and absolute discretion is
substitution for the Revolving Note.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Section 8.11 of the Loan Agreement shall be amended in its entirety
to read as follows:
 
          “Borrowing Base Certificate.  The Borrower shall, on Wednesday of
every other week deliver to the Bank a Borrowing Base Certificate dated as of
the last Business Day of the prior week, certified as true and correct by an
authorized representative of the Borrower and acceptable to the Bank in its sole
and absolute discretion; provided, however,  at any time an Event of Default
exists, the Bank may require the Borrower to deliver Borrowing Base Certificates
more frequently.”


6.           Section 10.3 of the Loan Agreement shall be amended in its entirety
to read as follows:


      10.3  Senior Debt to EBITDA.  As of the end of each of its fiscal quarters
set forth below, the Borrower and its Subsidiaries shall maintain a ratio of (a)
consolidated Senior  Debt; to (b) consolidated EBITDA for the twelve month
period ending on the last day of such fiscal quarter, of not greater than the
following:
 

   
Senior Debt
   
Computation Period Ending
to EBITDA
           
March 31, 2009-June 30, 2009
3.25 to 1.00
           
September 30, 2009 and thereafter
3.00 to 1.00
 



7.           The effectiveness of this Fifth Amendment is subject to the
satisfaction of all of the following conditions precedent:


(a)
Bank shall have accepted this Fifth Amendment in the spaces provided for that
purpose below.



(b)
The Guaranties shall have been reaffirmed by the Guarantors.



(c)
Except as set forth herein, the Borrower shall be in full compliance with the
terms of the Loan Documents and no Event of Default or Unmatured Event of
Default shall have occurred or be continuing after giving effect to this Fifth
Amendment.



(d)
Borrower shall have paid Bank a waiver/modification fee of $31,500.00.



(e)
Borrower shall have delivered certified copies of Board of Director resolutions
authorizing this Fifth Amendment.



(f)
All other legal matters incident to the execution and delivery hereof
contemplated hereby and to the transaction contemplated hereby (including the
delivery of ancillary documentation requested by Bank) shall be satisfactory to
Bank and its counsel.

 
 
3

--------------------------------------------------------------------------------

 
 
8.           To the extent the terms of this Fifth Amendment conflict with the
terms of the Loan Agreement, the terms hereof shall be controlling.  Except as
specifically amended hereby, the Loan Agreement shall remain unchanged and in
full force and effect.  The Loan Agreement, as amended hereby, and all rights
and powers created thereby and thereunder are in all respects ratified and
confirmed.  This Fifth Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts and each such
counterpart shall be deemed an original, but all such counterparts together
shall constitute but one and the same Fifth Amendment.  This Fifth Amendment
shall be binding upon and inure to the benefit of the Bank and the Borrower, and
their respective successors and assigns.  This Fifth Amendment shall be governed
by and construed in accordance with the laws of the State of Illinois.




IN WITNESS WHEREOF the parties hereto have caused this Fifth Amendment to be
duly executed and delivered by their duly authorized officers as of the date
first set forth above.
 
BORROWER:
     
CTI Helium, Inc.
CTI Industries Corporation
   
By:  /s/ Stephen M. Merrick
By:  /s/ Stephen M. Merrick
   
Title:  Executive Vice President
Title:  Executive Vice President
                 
BANK:
     
RBS Citizens, N.A., successor by merger to Charter One Bank, N.A.
     
By:  /s/ Timothy J. Moran
     
Title:  Senior Vice President

 


 






[Fifth Amendment to Loan and Security Agreement]
 
 
4

--------------------------------------------------------------------------------

 